DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.


Response to Arguments
A portion of Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
With regard to claim 1 and similar claims in substance, Applicant states, “In particular, Applicant respectfully submits that ‘650 Figures 3B and 4B, and the discussion related thereto, do not disclose providing the specified distance between the viewpoint or the light and nearest point on the surface to the viewpoint or the light, wherein the nearest point changes as the viewpoint or light moves in the desired direction, but appears to disclose distance to a particular observation point 403.” However, in an alternative embodiment, Kamiwada (‘650) discloses a viewpoint and observation point on the surface on an object that moves together while maintaining a constant tilt angle (Paragraph 0075). Kamiwada further discloses that the object can be spherical (Paragraph 0078). Furthermore, Piemonte (‘634) discloses viewpoints that can be moved around a circular track that has a constant distance around an object (Paragraph 0049). One of ordinary skill in the art would have recognized that a circular track of viewpoints that are all a constant distance around a spherical object would have a number of points on the surface of the object that remain a constant distance if there are no changes to the tilt angle. As a result, it would have been obvious that the combination of Kamiwada and Piemonte would result in multiple viewpoints along a circular track that has a constant distance around a spherical object with corresponding observation points on the surface of the spherical object that move with the viewpoint while maintain a constant tilt angle. Therefore, the combination of Kamiwada and Piemonte discloses “providing the specified distance between the viewpoint or the light and nearest point on the surface to the viewpoint or the light, wherein the nearest point changes as the viewpoint or light moves in the desired direction.”
Applicant’s remaining arguments, see arguments, filed 14 October 2022, with respect to the rejection(s) of claim(s) 1 and similar claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalgaard Larsen (US 2014/0218360 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-10, 12, 13, 15, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 2014/0232634 A1) in view of Kamiwada et al. (US 2006/0103650 A1) and further in view of Dalgaard Larsen (US 2014/0218360 A1).
Regarding claim 1, Piemonte discloses a medical image processing apparatus, comprising processing circuitry (Paragraph 0021, processing units) configured to: acquire volumetric image data for rendering, wherein the volumetric image data represents a volume; (Paragraph 0049, model of a three-dimensional object)	receive or determine a desired direction of movement of a viewpoint or light (Paragraphs 0049 and 0051, subsequent viewpoints resulting from moving the viewpoint along a circular track);	determine a plurality of viewpoint positions or light positions along the desired direction of movement based on distance,  between (1) the viewpoint or the light, respectively, and (2) a focal point in the image data to provide a specified distance between (1) the viewpoint or the light and (2) the focal point, wherein the specified distance is a constant distance or other desired distance; (Paragraphs 0049-0051 and 0057, a number of positions of viewpoints are available along the circular track around the object where the viewpoints are a constant distance from a focal point)	and render the volumetric image data based on the plurality of viewpoint positions or the light positions (Paragraph 0051, re-rendering objects based on new positions of the viewpoint).	Piemonte does not clearly disclose determine a plurality of viewpoint positions or light positions along the desired direction of movement based on distance, between (1) the viewpoint or the light, respectively, and (2) a surface in the image data to provide a specified distance between (1) the viewpoint or the light and (2) a nearest point on the surface to the viewpoint or the light, wherein the nearest point changes as the viewpoint or light moves in the desired direction, wherein the specified distance is a constant distance or other desired distance.	Kamiwada discloses moving a viewpoint and a corresponding observation point on the surface of an spherical object while maintaining a tilt angle (Paragraph 0075 and 0080).	Kamiwada’s technique of moving a viewpoint and corresponding observation point on the surface of a spherical object while maintaining a tilt angle would have been recognized by one of ordinary skill in the art to be applicable to the re-rendering of changed viewpoints along a circular track at a constant distance from an object of Piemonte and the results would have been predictable in the re-rendering of a moved viewpoint along a circular track around a spherical object and corresponding observation points on the surface of the spherical object while maintaining a tilt angle and distance from the surface of the spherical object from the viewpoints. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Piemonte in view of Kamiwada does not clearly disclose wherein the plurality of viewpoint positions or light positions are determined using a distance field, a mesh, a look-up table, or a database that represents distance to the surface for positions in the volume.
	Dalgaard Larsen discloses using a distance field to generate coordinates of multiple viewpoint positions (Paragraph 0065) for selection of a view by a user (Paragraphs 0073 and 0116). 	Dalgaard Larsen’s technique of using a distance field to generate coordinates of multiple viewpoint positions for selection of a view would have been recognized by one of ordinary skill in the art to be applicable to the multiple viewpoints along a circular track of Piemonte in view of Kamiwada and the results would have been predictable in using a distance field to generate coordinates of multiples viewpoints along a circular track for selection of a view. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Piemonte discloses wherein the processing circuitry is further configured to, in rendering the volumetric data, generate a respective image for each of the determined plurality of viewpoint positions or light positions (Paragraph 0051, rendering the object for display based on new positions of the viewpoint).
Regarding claim 6, Piemonte discloses wherein for each of the plurality of viewpoint positions or light positions, the processing circuitry is further configured to determine a light orientation of the light and/or a view direction of the viewpoint (Paragraph 0040, viewpoints have adjustable viewing angles based on user input).
Regarding claim 7, Kamiwada discloses wherein the image rendering is based on the view direction of the viewpoint or on the light orientation of the light and at least one of: the view direction or the light orientation is independent of the direction movement of the viewpoint or the light; the view direction or the light orientation is determined based on the direction of movement of the viewpoint or the light; the view direction or the light orientation is along a gradient of an SDF; the view direction or the light orientation is towards a nearest surface; the view direction or the light orientation is towards a selected point; (Paragraph 0076, viewpoint towards the observation point of the target surface) the view direction or the light orientation is towards a global minima point or local minima point of an SDF.
Regarding claim 8, Piemonte discloses wherein the view direction of the viewpoint or the light orientation of the light is determined to face towards a first point and subsequently towards a second point (Paragraphs 0034-0035, initial and subsequent viewpoints where a ray from the focal point to a user’s eyes can pass through a point on a plane above the viewpoint), and the processing circuitry is further configured to control a rate of change of the view direction or the light orientation (Paragraph 0048, viewpoint is controlled based on a tilt of the device controlled by the user).
Regarding claim 9, Piemonte in view of Kamiwada discloses wherein the processing circuitry is further configured to, in determining the plurality of viewpoint positions or light positions determine a series of the viewpoint positions or the light positions, wherein the series of the viewpoint positions or the light positions are determined to maintain a desired minimum distance from the surface (Piemonte, paragraphs 0049-0051 and 0057, the number of positions of viewpoints are along the circular track around the object where the viewpoints have distance that is constant from the observation point of the surface of the object, Kamiwada, paragraph 0076).
Regarding claim 10, Piemonte discloses wherein the processing circuitry is further configured to, in determining the plurality of viewpoint positions or light positions determine a series of the viewpoint positions or the light positions separated by a step size, and select the step size automatically or based on user input (Paragraph 0053, an amount of change to the viewpoint over time is based on the tilt of a device controlled by a user).
Regarding claim 12, Piemonte discloses wherein the processing circuitry is further configured to vary a speed of movement of the viewpoint or the light to maintain a desired angular velocity of the viewpoint or the light (Paragraph 0053, an amount of tilt controlled by a user affects the change in speed of the virtual viewpoint and what is displayed).
Regarding claim 13, Piemonte in view of Kamiwada discloses wherein for at least one rendering procedure the processing circuitry is further configured to constrain the viewpoint or the light to be on a selected two-dimensional plane (Piemonte, paragraph 0046, and Kamiwada, paragraph 0076, focal point, such as the observation point can sit on a virtual plane).
Regarding claim 15, Piemonte discloses wherein the processing circuitry is further configured to, in determining the plurality of viewpoint positions or light positions, determine at least some of the plurality of viewpoint positions or light positions to be outside the volume represented by the volumetric image data (Paragraphs 0051-0052, viewpoints on the circular track around the object).
Regarding claim 18, Piemonte discloses wherein the processing circuitry is further configured to, in generating the images display the generated images or store or transmit image data representing the generated images (Figures 2, 3, 5, and 6, display of the object from various viewpoints).
Regarding claim 20, similar reasoning as discussed in claim 1 is applied.
Regarding claim 21, Kamiwada discloses wherein the specified distance is the constant distance (Paragraph 0076, constant distance between the viewpoint and observation point on the surface).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 2014/0232634 A1) in view of Kamiwada et al. (US 2006/0103650 A1) in view of Dalgaard Larsen (US 2014/0218360 A1) and further in view of Luo et al. (US 2021/0132687 A1).
Regarding claim 4, Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses all limitations as discussed in claim 1.	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen does not clearly disclose wherein the processing circuitry is further configured to determine the plurality of viewpoint positions or light positions based on a signed distance field (SDF) which is generated based on the volume data.	Luo discloses estimating positions on a volume using a signed distance field (Paragraph 0056).	Luo’s technique of estimating positions on a volume using a signed distance field would have been recognized by one of ordinary skill in the art to be applicable to the generation of coordinates for multiple viewpoint using a distance field of Piemonte in view of Kamiwada and further in view of Dalgaard Larsen and the results would have been predictable in the estimation of positions of a volume and multiple viewpoints using a signed distance field. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 2014/0232634 A1) in view of Kamiwada et al. (US 2006/0103650 A1) in view of Dalgaard Larsen (US 2014/0218360 A1) in view of Luo et al. (US 2021/0132687 A1) and further in view of Lucas (US 2016/0301910 A1).
Regarding claim 5, Piemonte in view of Kamiwada in view of Dalgaard Larsen and further in view of Luo discloses all limitations as discussed in claim 4.	Piemonte in view of Kamiwada in view of Dalgaard Larsen and further in view of Luo does not clearly disclose wherein the processing circuitry is further configured to determine the plurality of viewpoint positions or light positions based on constant gradient line(s) of the SDF.	Lucas discloses extending a signed distance field into the surround space of a current voxel and computing a gradient from an extended point back to a surface point of a model (Paragraph 0022).	Lucas’ technique of extending a signed distance field into the surround space of a current voxel and computing a gradient from an extended point back to a surface point of a model would have been recognized by one of ordinary skill in the art to be applicable to the viewpoints on a circular track around an object of Piemonte in view of Kamiwada in view of Dalgaard Larsen and further in view of Luo and the results would have been predictable in the extension of a signed distance field to the viewpoints on the camera track a constant distance around the object and determining their positions based on gradients that extend back to the surface of the object. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 2014/0232634 A1) in view of Kamiwada et al. (US 2006/0103650 A1) in view of Dalgaard Larsen (US 2014/0218360 A1) and further in view of Shimokawa et al. (US 2004/0063501 A1).
Regarding claim 11, Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses all limitations as discussed in claim 1.	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen does not clearly disclose wherein the processing circuitry is further configured to vary a speed of movement of the viewpoint or the light in dependence on the distance to the surface.	Shimokawa discloses the moving speed of a virtual camera based on a distance between the virtual camera and a character (Abstract).	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses a virtual viewpoint that can move with a speed based on user tilt of a device which differed from the claim by substitution of varying a speed of movement of the viewpoint or light in dependence on distance to the surface or other selected feature. Shimokawa discloses the substitution of varying a speed of movement of the viewpoint or light in dependence on distance to the surface or other selected feature. As a result, both functions were known in the art to change the speed of a captured and displayed view. Piemonte in view of Kamiwada and further in view of Dalgaard Larsen’s speed of a virtual viewpoint based on user tilt of a device could have been substituted with a speed that is based on a distance between a virtual camera and character object of Shimokawa and the results would have been predictable in the changing of a speed of virtual viewpoint based on a distance between the virtual viewpoint and an object. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses all limitations as discussed in claim 1.	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen does not clearly disclose wherein the plurality of viewpoint positions are successive positions of a virtual camera.	Shimokawa discloses a virtual camera for providing images of three-dimensional space viewpoints (Paragraph 0002).
	Shimokawa’s virtual camera for providing images of three-dimensional space viewpoints would have been recognized by one of ordinary skill in the art to be applicable to the display of virtual viewpoints of an object of Piemonte in view of Kamiwada and further in view of Dalgaard Larsen and the results would have been predictable in the providing of three-dimensional space viewpoints of an object using a virtual camera. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 2014/0232634 A1) in view of Kamiwada et al. (US 2006/0103650 A1) in view of Dalgaard Larsen (US 2014/0218360 A1) and further in view of Lucas (US 2016/0301910 A1).
Regarding claim 14, Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses all limitations as discussed in claim 13.	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen does not clearly disclose wherein the processing circuitry is further configured to determine the plurality of viewpoint positions or light positions on the selected two-dimensional plane based on a projection onto the plane of a constant gradient line of an SDF or other determined trajectory.
	Lucas discloses extending a signed distance field into the surround space of a current voxel and computing a gradient from an extended point back to a surface point of a model (Paragraph 0022).	Lucas’ technique of extending a signed distance field into the surround space of a current voxel and computing a gradient from an extended point back to a surface point of a model would have been recognized by one of ordinary skill in the art to be applicable to the viewpoints on a circular track around an object of Piemonte in view of Kamiwada and further in view of Dalgaard Larsen and the results would have been predictable in the extension of a signed distance field to the viewpoints on the camera track a constant distance around the object and determining their positions based on gradients that extend back to the surface of the object. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Piemonte in view of Kamiwada and further in view of Dalgaard Larsen discloses all limitations as discussed in claim 15.	Piemonte in view of Kamiwada and further in view of Dalgaard Larsen does not clearly disclose wherein the processing circuitry is further configured extend values of an SDF for positions outside the volume represented by the volumetric image data and use the extended values in determining the plurality of viewpoint positions or light positions.
	Lucas discloses extending a signed distance field into the surround space of a current voxel (Paragraph 0022).	Lucas’ technique of extending a signed distance field into the surround space of a current voxel would have been recognized by one of ordinary skill in the art to be applicable to the viewpoints on a circular track around an object of Piemonte in view of Kamiwada and further in view of Dalgaard Larsen and the results would have been predictable in the extension of a signed distance field to the viewpoints on the camera track a constant distance around the object to determine the positions of the viewpoints. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Lucas discloses wherein the processing circuitry is further configured to extend the values of the SDF by at least one of resampling the SDF or using SDF values at or near a boundary of the volume to extend the SDF (Paragraph 0022, selecting a voxel and extending the signed distance field).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	George et al. (US 2021/0375044 A1) discloses a voxel signed distance field where each voxel indicates a signed distance from the voxel to an implicit surface defined in a geometry frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613